ACCEPTED
                                                                                           01-17-00940-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                         3/20/2018 3:26 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                               NOS. 01-17-00940-CR

                           IN THE COURT OF APPEALS                       FILED IN
                        FOR THE FIRST DISTRICT OF TEXAS           1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                  3/20/2018 3:26:02 PM
                                                                  CHRISTOPHER A. PRINE
                                  DAVID BERTRAM                           Clerk
                                     Appellant

                                          v.

                                THE STATE OF TEXAS
                                       Appellee


                     On Appeal from Cause Number 1519159
                From the 178th District Court of Harris County, Texas



     APPELLANT’S MOTION FOR EXTENSION OF TIME IN WHICH TO FILE AN
                          APPELLATE BRIEF


To the Honorable Court of Appeals of Texas:

      Comes now Appellant, in accordance with Rules 10.5(b)(1) and 38.6(d) if the

Texas Rules of Appellate Procedure, and files this motion for extension of time in

which to file the Appellant’s brief in this cause and, in support thereof, presents the

following:

   1. In the 178th District Court of Harris County, Texas, following a jury trial,

      Appellant was found guilty on November 29, 2017, in Cause Number 1519159,

      The State of Texas v. David Bertram for Attempted Aggravated Kidnapping
          and sentenced to 50 years in the Institutional Division of the Texas

          Department of Criminal Justice on each count.

       2. A written notice of appeal was timely filed on November 29, 2017.

       3. The Appellant’s brief is due on March 19, 2018.

       4. Appellant requests an extension of time in which to file his brief until April 20,

          2018.

       5. No prior extensions have been requested or granted.

       6. The facts relied upon to explain the need for this extension are:

             a. Appellant’s counsel requires additional time to adequately research the

                  issues in this case and write a brief on his behalf.

          Consequently, additional time will be necessary in which to file Appellant’s

brief in this case. The Appellant’s motion is not for purposes of delay, but so that

justice may be done.

          WHEREFORE, the Appellant Prays that this Court will grant an additional

extension of time until April 20, 2018, in which to file Appellant’s brief in this case.

                                                     Respectfully submitted,

                                                     _s/Tonya Rolland
                                                     Tonya Rolland
                                                     1225 N Loop W, Suite 640
                                                     Houston, Texas 77008
                                                     Phone: (713) 529-8500
                                                     Fax: (713) 453-2203
                                                     TBN 24054176
                                                     tonya@rollandlaw.com

                                                                                           2
	  
                              CERTIFICATE OF SERVICE


       This is to certify that a copy of the foregoing instrument has been delivered via
e-service to the following:

       mccrory_daniel@dao.hctx.net
       Assistant District Attorney
       Harris County District Attorney’s Office
       Houston, Texas 77002

                                               _s/Tonya Rolland
                                               Tonya Rolland




                                                                                       3